               Case 1:21-cr-00021-SM Document 26 Filed 07/27/21 Page 1 of 15
FILED - USDC -m
2021MUL 27 ph3:55


                                    UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW HAMPSHIKE

        UNITED STATES OF AMERICA                         )
                                                         )
                       V.                                )                   No.I:21-cr-21-SM
                                                         )
        RYDER WINEGAR                                    )


                                             PtEAAGR

               Pittsuant to Rule 11(cXl)C^)ofthe Pedoal Roles ofCriminal Procedure,tibto IMed

        States ofAmerica by its attorney, John J. Parley, Acting Ihiited States Attomey for rite District

        ofNew Hampshire,and the deftndant^ Ryder WInegar,and the defecdaiit’s attomey,Charies

               Bsq^ire, enter into the following Plea Agreemenb
               1. The Plea and the Offisnsea.

               The defendant agrees to plead guilty to each count ofrite IndictmeDtin this case^ whidh

       charges him in Counts 1 through 6 with tbxeateoingmemhera of Congress,in violatxcm of18

       U.S.C. g 115(aXl)0), and in Count 7,with mterstste threatening communicatioii,in violation of

       18U.S.C.§875.

              In exchange for the defendant’s guilty plea,the United States agrees to foe sentencing

       stipularions ideotidjed m Section 6 offois Bgreem
              2. The Statute end Blements offoe Offeosm.

               Counts I foroifgh 6: Threatening Members ofCongress -18 U.S,C.f HS(a)(l)(B)

              Title 18, Section 115(a)(1)(B), provides in pertinent part that it is a crime for anyone
       who:

              [T]hreatmis to assault, kidnap,<»* murder a United States offictal,a United States Ju^ a
              federal law enforcement oiSScer,or an olBGidal whose killing would be a crime under sudi
              section, with intent to in^pede^ inttmidate^ or wIeKfere wifo such official,judget,or law
              eoffoeement officer while QQtgaged in the performance ofofficiid duties, or wifointent to
              retaliate against such offidal,judges or law enforoement officer on account offoe

                                                      -1-
         Case 1:21-cr-00021-SM Document 26 Filed 07/27/21 Page 2 of 15




        pcdbmiance ofofficial duties.”

18U.S.C.§n5(a)(l)(B).

        Tlxe de^eadant tmdeistands that the otfeose has the following elements,each of which Ihe

United States would be required to prove beyond treasonable doubt at tdalt

       Eirst, that the defendant threatened to assault,Iddnap, or murder a United States o£&dal, a
       United States judgi^ a Federal law enforcement officer, or an official whose killing would
       he a crime under 18U.S.C. § 1114; and

       Second, with intent to(a)impede,intimidate, or interfere with such official,judge, or law
       enforcement officer while he or she was engaged in the perfonnance ofofficial duties, or
       (b)to retaliate against such official,judge,or law enforcement officer on account offoe
       perfonnance ofofficial duties.

See 18 U.S.C. § 115(a)(1)(B); UniiedStates v. Stewart,420 F.3d 1007,1015(9th Cir. 2005)

(reciting elements). A member of Congress is a ‘'United States official” for purposes ofthe

statute. See, e^.. United States v. ITioTnas, 736 F.3d 54(1st Cir. 2013)(affirming conviction

under § 115(a)(1)(B)for threatening to murder members ofCongress).

       Count 7:Interstate Threatening Communications-18 U.S.C.§S75(cJ

       Title 18, United States Code, Section 875(c) provide,in pertinent part:

       Whoever transmits in interstate or foreign commerce any conununic^cn containing any
       threat to kidn^ any person or any threat to injure the person of another, shall be fined
       unda this title or imprisoned not more than five years, orbofii,

18 U.S.C. § 875(c).

       The doftadant understands that the offoose has the following clemcats,each of which the

United States would be required to prove beyond a reasonable doubt at Iri^:

       Firstr that a communicalion was sent in interstate commerce;

       Second,that defendant intended to send, transnrit, or make the communication; and

       Third,that defendant had the purpose ofissuing athreat to kidnap or injure a person or the
       knowledge fiiat the communicatioii would be viewed as such a threat



                                             -2 -
           Case 1:21-cr-00021-SM Document 26 Filed 07/27/21 Page 3 of 15




 First Circuit Model Jury Instruction 14*18.875 (2019 revisions);
 btife//wwjned.usc<mrt8.gQv/pdf/criHilin3c8.i^

        3. Offense Conduct.

        The defendant stipulates and agrees that ifthis case proceeded to trial, the government

 would introduce evidence ofthe following facts, which would prove the elements offoe offense

 beyond a reasonable doubt:

        Count1

        On December 16,202Q at approximatdy 12:50am BST» Winegar, using his phone

number ending in -8495, left a voicemail for U.S. Senator 1,then aUnited States Senator,at the

Senator's ofSce in Washington, D.C The voicemail was subsequently reported to foe U.S.

Capitol Police(“USCP”)later on December 16,2020 and is transcribed as follows;

       Hey,Doug. Uh, this is Ryder Winegar at 603-417-8495. Uh, you bettor support
       Donald Iriimp as your presideart. There has been massive        in this country.
       And if you dont si^port it, we're going to drag you out and we're going to hang
       you by your neck to die. Good ludk.

       The Defexiidant threatened U.S. Senator 1 with intent to impede,intimidate, and interfere

with foe official in performance ofhis official duties.

       Count2

       On December 16,2020 at approximatdy 12:58am EST,Winegar, again using his

phone number ending in -8495,left a voicemail fo r U.S > Senator 2,then and cunantly a United

States Senator, atfoe Senator*s office in Washington, D.C. The voicemail was subsequently

reported to foe USCP later on December 16,2020 and is transcribed as follows:

       Hey,listen, uh,ibis is Ryder Winegar, Tm a U.S. Navy veteran. You better stand
       behind Donald Tnimp or, you know,quite frankly, not only are you not going to
       get reelected anytime soon, because why would I bother going out to vote for any
       fucking RING candidate hke yourself Uh,but also, really, we’re going to hang
       all you motherfUdkers. And it really, really, it boils down to two camps. You
       either sv^ort our president, support liberty, and fook this global homo, uh,

                                               ■ 3 -
         Case 1:21-cr-00021-SM Document 26 Filed 07/27/21 Page 4 of 15




        vaccmation            agenda,or you're not. In which case we're going to fucking
        kill you. Do you understand? IJke you can be a£^d ofbeing doxsfid and be outed
        as a racist and all dus shit, which nobody really fucking cares about because
        there’s no consequences, or you can be scared about motherfuckers like me
        stringing your ass up. Yeah. So do the right goddamn thing and get behind our
        president and save this countcy and our Constitution or else you're real^ going to
        fucking regret it as the last thought that you have in your stupid little RING brain.
        Get it? So stop being a RING and fucking line up. You got it? Stupid bitch.

        The Defendant threatened U.S. Senator 2 with intent to impedei, intimidate, and interfere

with the official in perfbnnancc ofher ofiSdal duties.

        Counts

        On December 16,2020 at approximately 1:04am EST, Winegar, again using his phone

number ending in -8495, left a voicemail fbr U.S. Representative 1, a member ofthe U.S. House

ofRqpreseaitatives, at the represmtative's office in Washington, DC.The voicemail was

subsequently reported to the USCP later on December 16,2020 and is transcribed as follows;

       Hi,1 don't usually do this, so I'm not going to be leaving my address or anything
       like that, because quite ftankly,I'm scared ofretribution, but, uh, you know,I've
       seen ev^Tthing going along in the media these days. And quite, quite homely.
       I'm, I'm very scared for our Republic. I think that Tom needs to back our
       president, Donald Trump, and recognize that the Democrats and foe Democratic
       Party and foe Chinese communist party have been attacking our countcy and
       attacking our free electionG. And so if you don't stand up for this, really, I think,
       you know,I'm not only going to have to register as a Rqpubllcan in foe fiature, but
       I might have to come and hang you personally, like until you die, and all of your
       aides, including you,who are listening to this ri ^now,like some 24 year old,
       uh» j&om Arizona named Chase or some gay name like that. Do foe right thing or
       patriots are going to come,and we're going to fticking kill you all. You
       understand?

       The Defendant threatened U.S. Representative 1 with intent to impede,intimidate, and

interfore wifo foe official in performance ofhis official duties.

       Count 4

       On December 16,2020 at approximately 1;05am EST and 1:10am EST,Winegar, again

using his phone number ending in -8495,left two voicemails for U.S. Representative 2, a

                                               -4-
          Case 1:21-cr-00021-SM Document 26 Filed 07/27/21 Page 5 of 15




 member ofthe United States Hcnise of Represmtatives, at the representative's ofSce m

 Washington, DC,Ihie voicemails were subsequendy rq>orted to the USCP later on December 16,

 2020 and are transcnl^ed as follows:

        Call 1: Hey, you cocksudcer.How is there a pandemic when 99.9% ofpeople
        survive? Huh? It seems l£ke you don't understand what the fuck a pandemic is.
        You better get behind Donald Thimp or we're going to hang you, and I'm going to
        laugh, and Pm going to pee in your fkce, and tm going to fuck your ass, you
        stupid fucking Dcmocnit, piece of shit, conminist[inaudible].

       CaM 2: Hey fack fecc,Trump is your president. If you're not behind this, then
       we're going to hang you to die. Do the right thing, or you're going to get cau^t
       being a fucking Cox^unist,like a Chinese Communist Party, or actually, yeah,
       [foreign language] We're going to hang you to death. You understand that?
       Goodbye.

       The Defendant threat^ed U.S. Representative 2 with intent to impede,intimidate, end

interfere with the ofOicial in perfonnance ofher o£6cial duties.

       Count5

       On December 16,2020 at approximately 1:07am £ST, Winegar,again using his phone

number ending in -8495, left a voicemail for U.S.           3, a United States Senator, at the

Senator's ofdce in Washington, DC. The voicemail was subsequentiy reported to the USCP

later on December 16, 2020 and is transciibed as follows:

       Well,I'm actually trying to contact Martha, not, not Mark or whatever the fuck
       your answering machine said, but anyway,it's regardless, regardless, uh, you
       fuddng, you know,just graduated           oollege, know-nothing piece ofsHt. You
       need to soad this voicemail or tally it up to &e senators or whatever gay shit you
       do. And thafs to say, Donald Trump is your president. He's going to be president.
       Ifhe's not, there's going to be focktng problems. You understand? And I dont
       mean problems as in we're going to be lallying in the streets or burning down
       Nike or some shit Like we're going to come hang you, you specifically. And I
       know who you are. Y^.And when I mean, we,I mean,I mean,like, you know,
       like met^ihorically, we,but someone's going to do it Not, not necessarily me.Do
       the light thing. Fucking get behind the president, cock sucker.

       The Defendant tiireatened U.S. Senator 3 with intent to with intent to impede, intimidatCj



                                              -5-
         Case 1:21-cr-00021-SM Document 26 Filed 07/27/21 Page 6 of 15




 and inteerfere with the ofBdal in perfbzmajice ofhis of&ciai duties.

        Count 6

        On December Id,2020 at ^pporoximately l;22azn BST,Winegar, again using his phone

number ending in-8495,left a voicemail fbrU. S. Rgnesentative 3, amember ofthe U.S. House

of Representatives, at the representative’s office in Washington,DC.The voicemail was

subsequently reported to the USCP on December 17,2020 and is transcribed as follows:

       Hey,Greg, I got some advice for you. Here's the advice, Donald Triwnp is your
       president. If you don't get behind him, we're going to hang you until you die. Uh
       there^s there's no other option. You, there's two roads right now.You can come,
       you can keep being a shill for the Chinese oommtmut party. And you know,like
       the, uh, the Jewishbanking cartel, or you can stand up and do the right thing and
       back America's president Donald Trump. Support ftr^om.Fuck this coronaviruB
       foggoty nonsense. Or you can continue being a nigger with the rest ofyour
       ftoiocratic foggot pomp and foggot communist comrades. And you're going to
       hang alongside ofhim.Ihat goes for all you aides too. You think Tm just an aide,
       Vxa not going to be hung. No,no, no, no,no,no,no. You're right. You're not
       going to be hung, wehe just going to execute you summarily because you're not
       wordi televising. Okay. So fuck you, you pieces ofshit.

       The Defondant threatened U.S. Representative 3 with intent to impede, intimidate,

and interfore with the official in performance ofhis official duties.

       Count 7

       Following defendant's arrest in January 2021, a New Hampshire State Rqnesentative

reached out to law enforcoment to rqsort having received a threatening email ftom

rwinegar87@gmail.com, the defondant’s email address, on December 14,2020. The email

threatened NH State Rep: “Trump is your President, and he will be for 8 ruore years. You can

be assured that when the time comes Patriots will pull you from your bed and hang you for your

crimes— Night night commie nigger; The email was signed by the defendant

       4. Penalties. Special AEsesament aii^JlestitutiQn.

       Counts 1 through 6:

                                               -6 -
             Case 1:21-cr-00021-SM Document 26 Filed 07/27/21 Page 7 of 15




         The defeadani understands that the poaalties tor each violation of 1S U.S.C.§ 115 are:

         A.      A maximum prison tern of 10 years(18 U.S.C. § 115(b)(4));

        B.      A maximum fine of5250,000(18 U.S.C, § 3571); and
        C.      A tenn ofsupervised release ofnot more than 3 years(IS U.S.C. § 3583)
                The defendant understands that(he defhndant^s &ilure to comply with any
                ofthe conditions ofsupervised release may result in revocation of
                si^ervised release, requiring the defendant to serve in prison all or part of
                the term ofsupervised release, with no credit for time already spent on
                siqservised release;

        Cenmt 7:

        Ihe defendant understands that the penalties for the violation of 18 U.S.C. § 875(c) are:

        A.      A maximum prison term of5 years(18 U.S.C. § 875(c));

        B.      A maximum 35ne of$250,000(18 U.S.C.§ 3571); and
        C.      A term ofsupervised release of not more than 3 years(18 U.S.C. § 3583).
                The defendant understands feat the defendant's failure to comply wife any
                ofthe conditions ofsupervised rdease may result in revocation of
                siq>ervised release, requiring the defendant to serve in prison all or part of
                the term ofsupervised release, wife no credit for time already spent on
                siq)ervjsed release;

       The defendant understands he will fece a mandatory special assessment of$700,5100 for

each count of conviction, at or before the time ofsentencing(18 U.S.C. § 3013(a)(2)(A))

       In addition to the other penalties provided by law,fee Court may order him to pay

restitution to the victim(s) ofthe offense(18 U.S.C.§ 3663 or{3663A).

       5. Senteodne and Applicarinn r>f                     Guidelines.

       The defendant understands that fee Sentencing Refonn Act of 1984 applies in this case

and feat fee Court is required to consider fee United States Sentencing Cuidelines as advisory

guidelines. The defendant fluther understands that he has no right to withdrew feom this Plea

Agreement ifthe applicable advisory guideline range or his sentence is other than he antidpaied.


                                               - 7-
         Case 1:21-cr-00021-SM Document 26 Filed 07/27/21 Page 8 of 15




       The defendant also understands that the Ujoited States and Che United States Probation

Office shall;

        A.      Advise the Cotut of any additional^ relevant facts that are presently known
                or may subsequently come to thdr attention;

       B.       Respond to questions fixnn &e Court;

       C.       Cknxect any inaccuracies in the pie-seitence report;
       D.       Re^nd to any statements made by him or his counsel to a probation
                officer or to Che Court.

       The defendant understands that the United States and fire Probation Office may address

the Court with reject to an ^)propriate sentence to be imposed in this case.

       The defendant acknowledges that any estimate ofthe probable sentence or the probable

sentencing range under the advisory Sentencing Ouidelines that he may have received fiom any

source is only a prediction and not a promise as to the actual sentencuig range under the advisory

Sentencing Ouidelines that the Court will adopt.

       6. Sentencing Sthmlations and Agreements.

       Pursuant to Fed. R. Crim. 11(c)(1)(B), the United Stales and the defendant stipulate and

agree to the following;

                (a)    The United States will recommend that the defendant be sentenced at the

                       bottom ofthe applicable advisory senteiu^g guidelines range as

                       detomined by the Court.

                (b)    The United States agrees that the enhancement contained in U.S.S.G.

                       § 2Ad.l(b)(l), regarding any conduct evideocmg an intent to cany out the

                       aforemeationed threats, does 22^ apply to defendant’s conduct based on ell

                      information presently known to the United States.


                                              - 8‘
            Case 1:21-cr-00021-SM Document 26 Filed 07/27/21 Page 9 of 15




         Tlie defendant understands that the Court is not bound by the foregoing agreements and,

 wilt the aid of a prc-seiitenco nport,the court will dofenninc the acts relevant to sentencing.

 The defendant also understands that ifthe Court docs not accept any or all ofthose agreements,

 such rejection by the Court will not be a basis for die defendant to withdraw his guilty ple^

        Ihe def^dant understands and agrees that the United States may argue that other

 s^tencing enhancements should be applied in determining the advisory guideline range in this

 case, and he is pesmitted to object to them.

        The United States and the de:^dant are dree to nmke recommendations with respect to

the terms ofimprisonment, fines, conditions ofprobation or supervised release, and any other

penalties, requirements, and conditions ofsentencing as each party may deem lawful and

appropriate, unless such recommendations are inconsistent with the terms ofthis Flea

Agreement.

       7. Acceptance ofResponsibility.

       The United States agrees that it will not oppose an appropriate reduction in the

defEndant's adjusted offense level, under the advisory Sentencing Guiddincs,based upon the

defendant's apparent prompt recognition and affirmative acceptance ofpersonal responsibility

fbr tile offense. The United States, however, may oppose any adjustment for acceptance of

responsibility ifthe defendant:

       A.      Fails to admit a complete Actual basis fbr the plea at the time he is
               sentenced or at any other time;
       B.      Challenges the United States* offer ofproofat any time after the plea is
               entered;

       C.     Denies involvement in the offense;

       D.     Gives conflicting statements about that involvement or is untruthful with
              the Court, the United States or the Probation Office;

                                                -9 -
         Case 1:21-cr-00021-SM Document 26 Filed 07/27/21 Page 10 of 15




        E.      Fails to give complete and accurate infonnation about hie financial status
                to the Fiobatioa Office;

        F.      Obstructs or attempts to obstructjustice, prior to sentenctog;
        Q.     Has engaged in conduct prior to signing this Flea Agreement whidi
               reasonably could be viewed as obstruction or an attempt to obstruct
               justico, and has &iled to fully disclose such conduct to the United States
               prior to signing this Plea Agreement;
        H.      Fails to appear in comt os required;
        I.      After signing this Plea Agreement, engages m additional criminal conduct;
                or

        J.      Attempts to withdraw his guilty plea

        The defendant understands and agrees that he may not withdraw his guilty plea if,for my

of the reasons listed above, the United States does not recommend that he receive a reduction in

his snatence for acceptance ofresponsibility.

        The defendant also undearstands and agrees that the Court is not required to reduce the

offense level ifit finds that he has not accepted responsibility.

        Ifthe defendant’s offense level is sixteen or greattsr, and he has assisted the United States

in the investigation or prosecution ofhis own misconduct by timely notitying the United States

ofbis intention to enter a plea ofguilty, thereby pennitting the United States to avoid preparing

for trial and permitting the United States and the Court to allocate their resources efficiently, the

United States will move, at or before sentencing, to decrease the defendant’s base offense Icvd

by an additional one level pursuant to U.S.S.Q. § 3B1.1(b),

       S. Waiv^ ofTrial Rights and Conseauecces ofPlea.

       The defendant understands that he has the tight to be represented by an attorn^ at evray

stage ofthe proceeding and,ifnecessary,one will be ^rpointed to represent him. The defendant



                                               - 10
            Case 1:21-cr-00021-SM Document 26 Filed 07/27/21 Page 11 of 15




 a}$o understands that he has the right:

         A.      To plead not guilty or to maintain that plea ifit has already been mode;
        B.       To be tried by a jury and, at that trial, to the assistance ofcxmnsd;

        a        To confront and cross-examine witnesses;

        D.      Not to be compelled to provide testimony that may mcariminate him; and
        E,      To compulsory process for the attendance of witnesses to testiiy in his
                defease.

        The defendant understands and agrees friat by pleading guilty he waives and gives up th<

fr>regoing rights and that upon the Court’s acceptance ofthe his guilty plea,he will not be

entitled to a trial

        The defendant understands that ifhe pleads guilty, the Court may ash him questions

about the offense, and ifhe answers those questions falsely under oath, on the record, and in the

presence ofcounsel, his arjswors will be used against him in a prosecution fi>r peijujy or making

false statements.

       9, Acknowledgment of Guilti Vnluntarmess ofPlea.

       The defendant understands and acknowledges that he:

       A.      Is entering into this Plea Agreement and is pleading guilty frediy and voluntarily because
               he is guilty;

       B.      1$ entering into this Plea Agreement without reHanoe upon any promise or benefit ofany
               land except as set forth in this Plea Agreement or rovcied to the Court;

       C.      Is entering into this Plea Agreement without threats,force,inlinudalion, or coercion;
       D.      Understands the nature ofthe ofTense to which he is pleading guilty,
               including the paialties provided by law; and

       E.      Is compleCdy satisfied with the representation and advice received from
               his undersigned attorney.

       10, Scope of

                                               - 11 -
         Case 1:21-cr-00021-SM Document 26 Filed 07/27/21 Page 12 of 15




        The defeadaat acknowledges and understands that this Plea Agreeraent binds only the

 undersigned parties and cannot bind any other non-party fisderal, state or local authority. The

 deftndant also acknowledges that no representations have been made to him about any dvil or

administrative consequences that may result ftom his guilty plea. The deftrodant underetands

such matters are solely within the discretion oftiie apedfio non-party government agency

involved. The defendant ftixther acknowledges that tiiis Plea Agreantmt has been reached

without regard to any civil tax matterfi that may be pending or which may arise Involving the
defendant.

        n. Collatea-al Consequences.

        The defendant understands that as a consequence ofhis guilty plea he will be adjudicated

guilty and may thereby be deprived of certain federal benefits and certain rights, such as the right

to vote, to hold public ofiice, to serve on ajmy, or to possess firearms.

       The defendant understands that,if ho is not a citizen ofthe United States, his guilty plea

to the cSiarged offense will likely result in him being subject to immigration proceedings and

removed from the United States by making him dqportable, excludable, or inadmissible. Ihe

defendant also understands that ifhe is a naturalized citizen, bis guilty plea may result in ending

his naturalization, which would likely subject bam to immigration proceedings and possible

removal from the United States. The defendant understands that die immigration consequences

oftins plea will be imposed in a separate proceeding before tire immigration authorities. The

defendant wants and agrees to plead guilty to the charged offense regardless ofany immigration

consequences ofthis plea, even ifthis plea will cause his removal from the United States. The

defendant understands that he is bound by his guilty plea regardless ofany immigration

consequences ofthe plea. Accordingly,the defendant waives any and all challenges to his guilty



                                              - 12 -
             Case 1:21-cr-00021-SM Document 26 Filed 07/27/21 Page 13 of 15




  plea am!to his secttoace based on any immigration consequences^ and agrees not to sedc to

  withdraw Ms guilty plea, or to file a direct ^eal or any land ofcollateral attack challenging Ms

 guilty plea, conviction, or sentence, based on any immigration consequences ofhis guilty plea.

         32. Satisfaction ofFederal Cripoinal Lialalitv: Breach.

         Hie deffendanffi guilty plea,if accepted by the Court, will satisfy his federal criminal

 liability in the District ofNew Hampshire arising fiom Ms participation in the conduct that forms

 the basis ofthe indictment in this case. The defendant understands that if, before sontracing, he

 violates any term or condition ofthis Plea Agreement, eaxgages in any criminal activity, or fails

 to appear for sentencing, the United States may considw such conduct to be a breach ofthe Plea

 Agreement and may withdraw therefrom.

        13. Waivers.

        A. Appeal.

        The defendant understands that ho has the right to challaige his guilty plea and/or

sentaice on direct ^eal.By entering into this Plea Agreement foe defendant knowingly and

voluntarily waives his right to challenge on direct appeal:

        1.     His guilty plea and any other a^ect ofhis conviction,including, but not
               limited to, adverae lulings on pi^al suppression motion(B) or any other
               adverse disposition ofpretrial motions or issues, or claims challenging foe
               constitutionality offoe statute ofconviction; and
       2.      Ihe sentence imposed by ihe Court ifit is within, or lower than,the
               guideline range deternained by the Court, or ifit is imposed pursuant to a
               minimum mandatory sentence.

       The defendant’s waiver ofhis rights does not operate to waive an appeal based iq^on new

legal principles enunciated in Supreme Court or First Circuit case law after foe date ofthis Plea

Agreement that have retroactive effect; or on the ground ofinoffoctive assistance of counsel

       B. Collateral Review


                                              - 13 -
        Case 1:21-cr-00021-SM Document 26 Filed 07/27/21 Page 14 of 15




        The defendant understands that he may have the ri^t to ehallengo his guilty plea and/or

 sentence On collateral review, e.g., a motion pursuantto 28 U.S.C. §§2241 or2255. By

entering into diis Plea Agreement, the defendant knowin^y and voluntarily waives his right to

collaterally challeage:

        1.     His guilty plea, except as provided below, and any other a^ect ofbis
               conviction, mcluding, but not limited to, adverse rulings on ptetrial
               suppression motion(s)or any other Averse di^osidon ofpretrial motions
               or issues, or claims c^lengiog the constitutionality ofthe statute of
               conviction; and

       Z       The sentence imposed by the Court ifit is within, or lower than,the
               guideline range detennined by the Court, or ifit is imposed pursuant to a
               minimum mandatory sentence.

        The defendant’s waivear ofbis right to collateral review does not operate to waive a

coUatcral challenge to his guilty plea on the ground that it was involuntary or unknowing,or on

the ground ofineffective assistance of counsel. The defeendant’s waiver ofhis ri^t to collateral

review also does not operate to waive a collateral challenge based on new legal prin^ples

onuncialcd by in Suprraoe Court or First Circuit case law decided after the date ofthis Plea

Agreemesat that have retroactive effect.

       C. Ffeedom ofInfeimatlon and Privacy Acts

       The defendant her^jy waives all rights, whether asserted directly or through a

representative, to request or receive from ai!y department or agency of the United States any

records pertaining to the investigation or prosecution ofthe case(s)underlying this Plea

Agreement,including without limitation any records that may be sought under the Freedom of

toformation Act,5 U-S.C. §552, or the Privacy Act of 1974,5 U.S.C. §522a.

       D. Appeal by the Government

       Nothing in this Plea Agreement shall operate to waive the rights or obligations ofthe



                                             - 14-
         Case 1:21-cr-00021-SM Document 26 Filed 07/27/21 Page 15 of 15




        AgrecimeatProvisions Not Severable.

         The United States and the defendant understand and agree that ifany provision oftitus

Plea Agreement is deoned invalid or uaenfbiceable,then the entire Plea Agreement is nuU and

void and no part ofit may be enforced.


                                                     JOHNJ.FARLBV
                                                     Acting United States Attorney



Date:              “27 2^2(
                                                      Charles )L.     leeu
                                                     NY Bar No.4326500
                                                     Assistant United States Attorney
                                                     53 Pleasant Street, 4* Floor
                                                     Concord. NH 03301
                                                     (603)225-1552
                                                     diarlesjrombeau@usdoj.gov

       The defendant, Ryder Winegar, certifies tihat ho has read this 16-page Plea Agrecmeriit
and that he folly undeistands and acce^ its terms.


Date:
                  /
                                                     Ryder'Winegar,Defendant

       I have read and explained this 16-page Plea Agreement to the defendant, and he has
advised me font he understands and acoepts its terms.


                                                   .. 7'Lf
                                                     ChadeH Keefo, Esquire
                                                     Attorney fox I^der Winegar




                                             - 16-
